COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Wes Gilbreath, Jr., Stacey Gilbreath Powell, Elliot Gilbreath, and
                          Mark Ritter; SignAd, Ltd., SignAd GP, LLC, Ben Nevis West, Ltd.,
                          Culcreuch West, LLC, Big Signs & Leasing #1, Ltd., Big Signs &
                          Leasing #2, Ltd., Big Signs & Leasing #3, Ltd. el al v. Lisa R.
                          Gilbreath Horan, Individually and as Trustee of the Lisa Gilbreath
                          Horan 2001 Irrevocable Trust

Appellate case number:    01-17-00316-CV

Trial court case number: 2013-74857

Trial court:              80th District Court of Harris County

       It is ordered that Individual Appellants’ motion for rehearing is DENIED.




Judge’s signature:             /s/ Veronica Rivas-Molloy
                                Acting for the Court


The panel consists of Justices Countiss, Rivas-Molloy, and Farris.


Date: October 20, 2022.